      Case 2:18-cv-00471-MHT-JTA Document 151 Filed 11/23/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LEROME BRANTLEY,                      )
                                      )
        Plaintiff,                    )
                                      )          CIVIL ACTION NO.
        v.                            )            2:18cv471-MHT
                                      )                 (WO)
OFFICER J. WHITTEN,                   )
et al.,                               )
                                      )
        Defendants.                   )

                           OPINION AND ORDER

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,         filed      this       lawsuit         contending     that

correctional officers used excessive force against him,

failed to protect him from the excessive use of force,

and     improperly        delayed    medical       treatment     for       his

injuries.         Plaintiff     filed      a   motion    for   preliminary

injunction       seeking     medical      care    and    protection    from

retaliation.          This case is before the court on the

recommendation of the United States Magistrate Judge

that plaintiff’s motion for preliminary injunction be

denied.          Also     before     the       court    are    plaintiff’s
   Case 2:18-cv-00471-MHT-JTA Document 151 Filed 11/23/20 Page 2 of 2




objections to the recommendation.              Upon an independent

and de novo review of the record, the court concludes

that    the   objections      should     be    overruled       and      the

recommendation      adopted     because       plaintiff     failed       to

establish each of the requisite elements necessary for

the issuance of preliminary injunctive relief.

       Accordingly, it is ORDERED that:

       (1) The objections (doc. no. 149) are overruled.

       (2) The   recommendation         of     the    United     States

Magistrate Judge (doc. no. 147) is adopted.

       (3) The motion for preliminary injunction (doc. no.

119) is denied.

       It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

       DONE, this the 23rd day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
